Evans, Judge.
1. Where the appeal is taken from the judgment of conviction and sentence and recites that a mo*125tion for new trial was filed and overruled, and no error is enumerated on the overruling of the motion for new trial, the law of the case has become fixed as to all issues passed on in the motion for new trial. Hill v. Willis, 224 Ga. 263 (161 SE2d 281); Tiller v. State, 224 Ga. 645 (164 SE2d 137); Young v. State, 119 Ga. App. 34 (3) (165 SE2d 869); Ford v. State, 123 Ga. App. 828 (182 SE2d 489). Accordingly, the enumerations of error to the effect that the verdict is contrary to evidence, without evidence to support it, decidedly and strongly against the weight of the evidence and contrary to law and the principles of justice and equity, show no reversible error. It is true that appellant, in his enumerations of error, has set forth the same language that appeared in his motion for new trial, and doubtless he felt that this was equivalent to enumerating error on the judgment overruling his motion for new trial. But such is not the case, according to Hill v. Willis, supra, and the other authorities cited in connection with same and unless the overruling of the motion for new trial is enumerated as error, that is, the actual judgment overruling his motion for new trial, then the law of the case becomes fixed to the effect that there was no error in any of the grounds of the motion for new trial which was overruled.
Submitted November 2, 1971
Decided November 15, 1971
Rehearing denied November 30, 1971
Spence, Garrett & Spence, D. William Garrett, Jr., for appellants.
2. As to the other error enumerated, that there was a material variance between the allegations of the indictment and the evidence, same has not been argued by counsel in his brief.
Nor have authorities been cited thereon.
Therefore, the same is deemed to be abandoned.

Judgment affirmed.


Jordan, P.J., and Quillian, J., concur.

Lewis R. Slaton, District Attorney, Joel M. Feldman, Carter Goode, Creighton W. Sossomon, for appellee.